Citation Nr: 1735673	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-25 008		DATE
		

THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for trigeminal neuralgia as a result of dental treatment at a VA facility.
 

ORDER

Compensation under 38 U.S.C. § 1151 for trigeminal neuralgia is denied.


FINDING OF FACT

The Veteran's trigeminal neuralgia was not the result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, or a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for trigeminal neuralgia have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from June 1980 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to compensation under 38 U.S.C. § 1151 for trigeminal neuralgia, also claimed as temporomandibular joint (TMJ) dysfunction.

The Veteran testified at a videoconference hearing before the undersigned in June 2014, and a transcript of that hearing is of record.

In December 2014 and May 2016, the Board remanded the case for further development, including obtaining VA dental records and a medical opinion by a VA neurologist.  The requested records have since been associated with the claims file and a VA neurologist provided a medical opinion in December 2014.  The Board is satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Compensation for Trigeminal Neuralgia

The Veteran contends that he has trigeminal neuralgia as a result of a dental procedure he had at VA.  He asserts that the trigeminal neuralgia completely changed his life, causing him grief and depression, constant pain, and headaches, and requiring him to get Botox injections for the rest of his life.  See June, July, and August 2009 statements; September 2010 notice of disagreement; September 2011 VA Form 9.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a). 

For purposes of establishing entitlement to section 1151 benefits, a disability is a qualifying additional disability if it:  (1) was not the result of the Veteran's willful misconduct; and (2) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a); 38 C.F.R. § 3.361(a)-(d). 

In this case, the medical evidence clearly shows that the Veteran has a diagnosis of trigeminal neuralgia.  See June 2009 VA treatment records.  

The question for the Board is whether the Veteran's current diagnosis of trigeminal neuralgia is due to medical treatment he received from VA, and if so, whether it was "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151(a)(1).

The Board finds that competent, credible, and probative evidence establishes that the Veteran's trigeminal neuralgia was not caused by treatment he received at VA.

VA treatment records indicate that in August 2008, the Veteran had a dental amalgam on tooth #14.  In October 2008, the Veteran was seen at the ER with a complaint of intermittent severe headaches for the past two weeks.  Temporomandibular joint (TMJ) tenderness and a sebaceous cyst on the posterior scalp were found on examination.  

In January 2009, the Veteran reported having a three-month history of headaches, which were bi-cranial but worse on the left side, and a sinus abnormality.  A CT of the sinuses showed a left front fibro-osseous legion, which had likely been there for 5010 years and would grow very slowly.  It was unknown whether the headaches were coincidental or causal.  Neurology declined a consultation until the Veteran stopped smoking cigarettes and marijuana, as those could cause headaches.  

In March 2009, the Veteran's tooth #15 was found to be fractured down to the root surface.  Prognosis was poor, so the tooth was extracted a few days later.  Later in March 2009, the Veteran had the cyst excised from his posterior scalp.  He was informed that the procedure would not resolve his headaches.  On March 31, 2009, the Veteran began the process of having bridges put on tooth #3 (with crowns on teeth #2 and #4) and tooth #9 (with crowns on teeth #8 and #10).  

On April 3, 2009, the Veteran had a follow-up appointment for his headaches.  He reported that since having an upper molar removed as well has having a cyst removed from his scalp, the headaches had improved from four times per day to once per day.  Based on the improved symptomatology, the headaches were thought to be incidental to the fibro-osseous lesion.  On April 20, 2009, the Veteran had a fixed partial denture (FPD) put in place of missing tooth #3.  

On April 27, 2009, the Veteran was seen in the ER with a complaint of a right side headache for the last 5-6 days, which began one day after he had dental work done on the right side.  He was noted to have "most likely compression of 5th cranial nerve during dental procedure," which was self-limiting and usually healed on its own but took time.  The next day, the Veteran reported having pain on the right side of his face, and stated that he was told in the ER that it was nerve damage.  The prosthodontist found that neither tooth #2 or #4 was symptomatic to percussion, and both responded positively to cold testing.  Clinically and radiographically, there was no obvious pathology.  

In May 2009, the work on teeth #2 to #4 was completed.  

In June 2009, the Veteran was assessed by a VA neurologist as having likely trigeminal neuralgia.  In July 2009, a VA dentist reviewed the evidence of record and noted that the Veteran had been seen for dental visits at the Milwaukee VA.  He opined that the claim of TMJ or compression of the fifth cranial nerve was not likely caused by dental procedures performed at the Milwaukee VA in April or June of 2009.

In September 2009, the Veteran reported continued right facial pain and right-side headaches in a follow-up neurology appointment.  In December 2009, the Veteran was seen for a pain clinic consultation for evaluation and treatment of trigeminal neuralgia.  He reported that the pain started the day after a dental procedure in April 2009.  The treating physician indicated that the history and findings were consistent with temporalis myofascial pain (tension headaches) and possible trigeminal neuralgia.  The Veteran had seven trigger-point injections into the right temporalis muscle, which resolved the pain and indicated that the majority if not all of the pain was related to myofascial pain.  The Veteran had another trigger point injection in January 2010, which lasted only a few hours, and in February 2010, he began having Botox injections approximately once every three months.

In January 2014, a VA dentist reviewed the Veteran's claims file, including dental treatment at the Milwaukee VA medical center (VAMC) in 2009, and opined that it was not at least as likely as not that the Veteran's trigeminal neuralgia was caused by or a result of a dental procedure performed at the Milwaukee VAMC, and that it was not at least as likely as not that the trigeminal neuralgia was the result of an event not reasonably foreseeable during the Veteran's dental treatment.  The rationale was that the dental procedure in question involved the fabrication of a FPD from teeth #2 to #4 to replace missing tooth #3.  Evaluation of the FPD revealed adequate proximal contact with tooth #5, adequate marginal fit on abutment teeth #2 and #4, and no occlusal interferences.  There were also no recurrent caries found on teeth #2 and #4, and neither tooth displayed any symptoms of sensitivity or other discomfort upon examination.  The reviewing dentist recommended that the Veteran be evaluated by a neurologist to determine a cause for his trigeminal neuralgia other than previous dental procedures.

In June 2014, the Veteran's VA social worker submitted a letter indicating that while the Veteran was admitted to a substance abuse rehabilitation program between January and April 2009, he was treated for dental procedures and complained of headaches and pain.  A Disabled American Veterans (DAV) transportation coordinator, P.D., also submitted a statement in June 2014 indicating that she had noticed the Veteran's headaches.  P.D. indicated that the Veteran was helping at the DAV transportation office and on several occasions she had to send him home due to his headaches.  When the medication wore off, his speech slurred and jaw sagged.

The Veteran testified in a June 2014 Board hearing that in March 2009, he began a series of dental procedures at a VAMC, which took approximately one month to complete.  A couple days afterward, he began experiencing pain in the right temple area of his face.  He stated that he went to an ER where the doctor told him that the pain was called trigeminal neuralgia and that it was from the dental procedures.  The Veteran indicated that he continued to be treated every three months with Botox injections in the right temple area.  The Veteran stated that he did not recall any potential side effects of his dental procedures being discussed before the procedures, and that if he knew there was a risk of nerve damage he probably would not have had the procedures done.  

In December 2014, a medical opinion by a VA neurologist was obtained.  The neurologist reviewed the Veteran's claims file, including treatment records from the Milwaukee VAMC from May 2005 to December 2014, and concluded that the Veteran had atypical trigeminal neuralgia affecting his right side, as well as several potential causes of head pain, including TMJ pain, a sebaceous cyst, sinus disease, and a potentially primary headache disorder.  The neurologist explained that the etiology of trigeminal neuralgia is typically related to compression of the nerve at the root entry zone, close to the pons, by aberrant vasculature or tumor, or due to injury from demyelination.  Some dental procedures, most well described for removal of an impacted lower third molar, have been associated with trigeminal neuralgia.  However, the neurologist opined, it was less likely than not that the Veteran's current neurological disability, including trigeminal neuralgia, was related to VA treatment on or around August or September 2008, or in March and April 2009.  He noted that the dental procedure performed in August 2008 was less likely than not to impact the trigeminal nerve, and the sinusitis and cyst appeared to be contributors to the Veteran's head pain.  Of note, the Veteran reported improved headache frequency following removal of the cyst in April 2009.  With regard to the dental care received in March and April 2009, none of the procedures done would more likely than not impact the trigeminal nerve.  The neurologist was unable to identify published reports of trigeminal neuralgia associated with preparation of a partial denture.  

The Board finds that the January and December 2014 VA medical opinions by a dentist and a neurologist are probative evidence regarding whether the Veteran developed additional disability of trigeminal neuralgia as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing dental treatment to the Veteran.  Indeed, in reaching their conclusions, the VA examiners presented detailed and comprehensive overviews of the case based on careful consideration of the record, as detailed above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In this regard, the dentist examiner specifically discussed the dental procedures done on the right side of the Veteran's mouth, and the neurologist noted that the Veteran had several potential causes of the trigeminal neuralgia and noted that there were no published reports of trigeminal neuralgia associated with preparation of a partial denture.  Furthermore, the VA medical opinions are not contradicted by any medical opinion of record.  The Board acknowledges the April 2009 ER treatment record, but finds that it is not probative with regard to establishing whether the Veteran developed additional disability of trigeminal neuralgia as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing dental treatment to the Veteran.  Rather, the ER physician's conclusion appears to be a speculative finding based solely on the Veteran's self-report, without review of the Veteran's dental or medical treatment records.

Although the Veteran can describe observable symptoms including pain and headaches, his statements cannot be used to determine whether his trigeminal neuralgia is due to VA care.  Unlike some disorders, the etiology of a cranial nerve disability goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no evidence that the Veteran has the medical education and training required to make competent clinical medical diagnosis, or to attribute such a diagnosis to previous dental treatment.  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's symptoms, but does not find his statements probative with regard to establishing entitlement to compensation under 38 U.S.C.A. §  1151.  In any case, their probative value is outweighed by the probative value assigned to an evaluation conducted by a person who has expertise and training pertinent to dental and neurologic diagnoses.

In sum, after careful consideration of the evidence, the Board concludes that the legal requirements for entitlement to compensation for trigeminal neuralgia under the provisions of 38 U.S.C.A. § 1151 are not met.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


